DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 17/290,475, Clamp For Suspending Wire, filed on April 30, 2021.

Claim Objections
Claim 6 is objected to because of the following informalities:  “fattener” should be changed to – fastener --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ”the fastening unit is movable within the opening between a first position relative to the housing and a second position relative to the housing” – the definition of first and second positions is quite vague.  With those two positions the applicant wants to describe that in one case the fasteners are acting on the fastener and therefore decreasing the distance, in the other case the fasteners are not acting on the fastener.  In a normal situation when the fasteners are made by a screw and a bolt – the fasters are acting on the fastener only when a certain position is reached.
Claim 5 recites the limitation "the U-bolt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,752,680 to Mann.
Regarding claims 1, and 20, Mann ‘680 discloses a clamp (10) for suspending a wire (22), comprising: a housing (14) wherein the wire rest on an inner support surface (14 - surface) of the housing when the wire is suspended by the clamp; a keeper (12), wherein the wire is disposed between the inner support surface and the keeper when the wire is suspended by the clamp; and a fastening unit comprising: a first fastener (20, 21) and a second fastener (108, 110) attachable to the first fastener, wherein the housing defines an opening (Fig. 3) extending in a direction along which the wire is received within the housing, and after the second fastener is attached to the first fastener, the fastening unit is movable within the opening between a first position relative to the housing and a second position relative to the housing, wherein the fastening unit is located at the first position, the fastening unit cooperates with the keeper to decrease a distance between the inner support surface and the keeper to facilitate the keeper maintaining the wire within the clamp, and when the fastening unit is located at the second position, the fastening unit does not cooperate with the keeper to decrease the distance (see Figs 1-2, and 6).
	Regarding claim 2, Mann ‘680 discloses wherein the keeper is detachable from the fastening unit before the second fastener is attached to the first fastener and the keeper is detachable from the fastening unit after the second fastener is attached to the first fastener.
	Regarding claim 3, Mann ‘680 discloses wherein the opening includes a major axis and a minor axis, the major axis being parallel with the direction along which the wire is received within the housing (Fig. 3).
	Regarding claim 4, Mann ‘680 discloses wherein the first fastener is a U-bolt (20, 21) and the second fastener is a nut (108, 110).
	Regarding claim 5, Mann ‘680 discloses wherein the U-bolt translates between the first position and the second position (see Fig. 6).
	Regarding claim 6, Mann ‘680 discloses wherein before the second fastener is attached to the first fastener, the first fastener passes through the opening, and after the second fastener is attached to the first fastener, the fastening unit is not removable from the housing (see Fig. 6).
	Regarding claim 7, Mann ‘680 discloses wherein the housing (14) further comprises a generally horizontal surface that is located above the inner support surface and the generally horizontal surface defines the opening.
	Regarding claim 8, Mann ‘680 discloses wherein the housing further comprises a ridge (see Fig. 5 – 12 (bottom)) to locate the first fastener.
	Regarding claim 9, Mann ‘680 discloses wherein the keeper defines a second opening extending in the direction along which the wire is received within the housing (Fig. 1.).
	Regarding claim 10, Mann ‘680 discloses wherein the second opening permits a portion of the first fastener to pass through a portion of the keeper (Figs. 1-2).

Claims 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,719,672 to Apperson et al. (Apperson).
Apperson ‘672 discloses a clamp (10) for suspending a wire (cable), comprising: a housing (12) wherein the wire rest on an inner support surface (12 - surface) of the housing when the wire is suspended by the clamp; a keeper (16), wherein the wire is disposed between the inner support surface and the keeper when the wire is suspended by the clamp; and a fastening unit comprising: a first fastener (20) and a second fastener (26) attachable to the first fastener, wherein the housing defines an opening (Fig. 1) extending in a direction along which the wire is received within the housing, and after the second fastener is attached to the first fastener, the fastening unit is movable within the opening between a first position relative to the housing and a second position relative to the housing, wherein the fastening unit is located at the first position, the fastening unit cooperates with the keeper to decrease a distance between the inner support surface and the keeper to facilitate the keeper maintaining the wire within the clamp, and when the fastening unit is located at the second position, the fastening unit does not cooperate with the keeper to decrease the distance (see Fig. 1).
Regarding claim 15, Apperson ‘672 discloses wherein the keeper (16) further comprises a main body (16) and an arm (24).
Regarding claim 16, Apperson ‘672 discloses wherein the second opening permits a portion of the first fastener to pass through a portion of the keeper (Fig. 1).
Regarding claim 18, Apperson ‘672 discloses wherein before the second fastener is attached to the first fastener, the first fastener passes through the opening and after the second fastener is attached to the first fastener, the fastening unit is not removable from the housing (Fig. 1).
Regarding claim 19, Apperson ‘672 discloses wherein the second opening extends in a direction non parallel to a direction along which the wire is received within the housing (Fig. 1).



Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 11, the prior art fails to disclose wherein the keeper comprises a main body and an arm and materials of the main body and the arm are differed. 
	
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art fails to disclose wherein the housing defines a third opening to permit a portion of the keeper to pass through a portion of the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat No. 3,274,654 – hinged clamp
US Pat No. 4,383,668 – cable clamp

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/             Primary Examiner, Art Unit 3632                                                                                                                                                                                           	July 29, 2022